PER CURIAM:
Miles L. Waters appeals the district court’s order denying relief in his employment discrimination action. We have reviewed the record and find no reversible *649error. Accordingly, we affirm for the reasons stated by the district court. See Waters v. Motor Vehicle Admin., Nos. CA-04-1254, CA-04-1255 (D.Md. Apr. 12, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED